Exhibit 10.5

STATE STREET BOSTON CORPORATION

EXECUTIVE COMPENSATION TRUST

This Trust Agreement made as of this 6th day of December, 1996, by and between
State Street Boston Corporation, a Massachusetts corporation (the “Company”),
Wachovia Bank of North Carolina, N.A. (the “Trustee”), and William M. Mercer,
Inc. (the “Consulting Firm”), providing for the establishment of a trust to be
known as the State Street Boston Corporation Executive Compensation Trust
(hereinafter called the “Trust”) to provide a source for payments required to be
made to participants (the “Participants”) under certain nonqualified employee
benefit plans of the Company and certain subsidiaries of the Company, which
plans are listed on Exhibit A hereto (the “Plans”).

WITNESSETH THAT:

WHEREAS, the Company is hereby making the contribution described on Exhibit B
hereto, and may in the future make additional contributions of cash, Common
Stock of the Company (the “Stock”), and/or other property (all such present and
future contributions being hereafter referred to as “Contributions”), to the
Trust to aid the Company and the Subsidiaries in accumulating funds to satisfy
their obligations under the Plans; and

WHEREAS, the Company intends that the Trust Assets (as defined in Section 1(d)
below) shall be subject to the claims of the creditors of the Company and the
Subsidiaries in the event the Company or any Subsidiary becomes Insolvent (as
defined in Section 4(a)); and

WHEREAS, the Company intends that the Trust shall constitute an unfunded
arrangement and shall not affect the status of the Plans as unfunded plans
maintained for the purpose of providing deferred compensation for select
management and highly compensated employees for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and

WHEREAS, the Company intends that the Trust shall remain in existence until all
the Trust Assets shall have been distributed to the Participants or reverted to
the Company, all in accordance with the provisions of this Trust Agreement;

NOW, THEREFORE, in consideration of the mutual undertakings of the parties and
other good and valuable consideration, the parties hereto do hereby establish
the Trust and agree that the Trust shall be comprised, held and disposed of as
follows:

SECTION 1: ESTABLISHMENT OF TRUST

(a) The Company hereby contributes to the Trust, and the Trustee hereby
acknowledges receipt of, the Contribution set forth in Exhibit B hereto, which,
together with any future Contributions, shall become the principal of the Trust
to be held, administered and disposed of by the Trustee in accordance with this
Trust Agreement.

(b) The Trust shall be revocable until a Change in Control (as defined in
Section 2(f)), at which time it shall become irrevocable.

(c) The Trust is intended to be a grantor trust of which the Company is the
grantor, within the meaning of Section 671 of the Internal Revenue Code of 1986,
as amended (the “Code”), and an unfunded arrangement that does not affect the
status of the Plans as unfunded plans maintained for the purpose of providing
deferred compensation for select management and highly compensated employees for
purpose of Title I of ERISA, and shall be construed accordingly. The Trust is
not designed or intended to qualify under Section 401(a) of the Code.

(d) The principal of the Trust and any earnings thereon and other increases
thereof shall be held separate and apart from other funds of the Company and the
Subsidiaries and shall be used exclusively for the uses and purposes herein set
forth. Such principal, increased by any earnings thereon and other increases
thereof and reduced by any losses and distributions from the Trust and any other
reductions thereof, is sometimes referred to herein as the “Trust Assets.” The
Participants shall not have any preferred claim on, nor any beneficial ownership
interest in, any of the Trust Assets before the Trust Assets are paid to the
Participants pursuant to the terms of this Trust Agreement, and all rights
created under the Plans and this Trust Agreement shall be mere unsecured
contractual rights of the Participants against the Company and/or one or more of
the Subsidiaries, as applicable. The Trust Assets shall at all times be subject
to the claims of the general creditors of the Company and the Subsidiaries under
federal and state law in accordance with Section 4.

SECTION 2: ADDITIONAL CONTRIBUTIONS; DISTRIBUTIONS TO COMPANY AND SUBSIDIARIES

(a) The Company shall make additional Contributions to the Trust in accordance
with Section 8 of this Trust Agreement, and such other Contributions as the
Board of Directors of the Company (the “Board”) or its delegate deems
appropriate from time to time. The Trustee shall be responsible only for
Contributions actually received by it hereunder, and the Trustee shall have no
duty or responsibility with respect to the timing, amounts and sufficiency of
the Contributions made or to be made by the Company hereunder.

(b) The Company shall have the duty to inform the Trustee and the Consulting
Firm whenever a “Change of Control” (as defined in Section 2(e) below) occurs.
If any two Participants notify the Trustee that a Change of Control has
occurred, the Trustee shall so notify the Company and the Consulting Firm and,
unless within five business days thereafter the Company delivers to the Trustee
and the Consulting Firm an opinion of independent legal counsel to the Company
(which opinion may be based upon representations of fact, as long as counsel
does not know that such representations are untrue) that a Change of Control has
not occurred, then a Change of Control will be deemed to have occurred, and the
Trustee and the Consulting Firm will be deemed to have received notice on such
fifth business day that a Change of Control has occurred.



--------------------------------------------------------------------------------

(c) Following the occurrence of a Change of Control, the Trustee shall determine
in its sole and absolute discretion, and shall give the Company and the
Consulting Firm notice of, the “Trust Asset Value” (as defined in Section 2(g)
below) and the Consulting Firm shall determine, and give the Company and the
Trustee notice of, the “Required Assets” (as defined in Section 2(g) below) as
soon as practicable, but in any event within thirty days, after (i) the date
they receive notice that a Change of Control has occurred, and (ii) the end of
each calendar quarter thereafter, in each case determined as of the most recent
Measurement Date and, in the case of the computation of the Required Assets,
based upon the most recent information available to the Consulting Firm pursuant
to Section 3(b).

(d) Following a Change of Control, the Company shall contribute to the Trust, in
cash, the excess (if any) of the Required Assets over the Trust Asset Value as
of each Measurement Date beginning with the date of the Change of Control, plus
interest at the Applicable Federal Rate from such Measurement Date through the
date of contribution, within three business days after receiving notice thereof.

(e) The Company shall have the right to withdraw assets from the Trust in
accordance with this Section 2(e). The Company may exercise this right of
withdrawal by giving the Trustee and the Consulting Firm notice of its desire to
do so and directing the Trustee to distribute to it and/or to one or more
Subsidiaries, all or any portion of the Trust Assets, and the Trustee shall so
distribute such Trust Assets as promptly as practicable; provided, that no such
distribution shall be made after a Change of Control (regardless of when the
Company’s notice of exercise is given) to the extent that the Trust Asset Value
as of the most recent Measurement Date before such distribution is made,
adjusted to reflect such distribution, would be less than 120 percent of the
Required Assets determined as of such Measurement Date.

(f) For purposes of this Trust Agreement, a “Change of Control” shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
(i) the then outstanding shares of Stock (the “Outstanding Company Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) below; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(g) For purposes of this Trust Agreement, the following terms shall have the
following meanings:

(i) The “Applicable Federal Rate” as of any date means the applicable federal
rate (as defined in Section 1274(d) of the Code) in effect on that date unless
specified herein to the contrary, the applicable federal rate shall be the
applicable long term federal rate (as defined in Section 1274(d) of the Code);

(ii) The “Measurement Date” means the last day of a calendar quarter or the date
a Change of Control occurs;



--------------------------------------------------------------------------------

(iii) The “Required Assets” means the present value, as of the Measurement Date,
of the sum of (x) the maximum aggregate amount that could become payable to the
Participants under the Plans if their employment terminated on the six-month
anniversary of the Measurement Date, and (y) an estimate of the expenses
reasonably likely to be incurred by the Trust from the Measurement Date through
such six-month anniversary, including without limitation the Trustee’s and
Consulting Firm’s fees as estimated by the Trustee and the Consulting Firm,
respectively. In determining the present value of any benefit under a Plan, the
Consulting Firm shall use the interest rate in effect for purposes of the Plan
on the Measurement Date or, if it produces a larger present value, the interest
rate that the Consulting Firm reasonably expects to be in effect on such
six-month anniversary, based upon market conditions at the time the
determination is being made; and

(iv) The “Trust Asset Value” means the aggregate net fair market value of the
Trust Assets as of the relevant Measurement Date.

SECTION 3: PAYMENTS TO PARTICIPANTS

(a) The names and addresses of the Participants and the schedule of payments
currently due or expected to become due to the Participants under the Plans (the
“Payment Schedule”) are set forth on Exhibit C hereto. The Consulting Firm shall
make such amendments to Exhibit C as may be necessary from time to time to
ensure that it is complete and accurate; provided, that such amendments shall
not be required to be made more frequently than quarterly; and provided,
further, that the Consulting Firm shall make such an amendment to update Exhibit
C not more than 30 days after receiving notice pursuant to Section 2(b) that a
Change of Control has occurred; and provided, further, that the Consulting
Firm’s obligation to make any such amendment shall be subject to its having
received the information it reasonably determines to be necessary to make such
amendment, as provided in Section 3(b). Upon application by a Participant for a
benefit under this Trust the Consulting Firm shall update Exhibit C with respect
to the individual Participant and notify the Trustee of the updated amount.

(b) The Company shall provide the Consulting Firm with all information necessary
to keep Exhibit C up to date on at least a quarterly basis, and in any event
within five days after the occurrence of a Change of Control. After a Change of
Control, the Consulting Firm may request, but shall not be required to request,
that any Participant verify such information requested from the Company or
supply any additional information. The Consulting Firm shall be entitled to rely
on any information supplied to it pursuant to this paragraph (b) as set forth in
Section 12 below.

(c) The Company or any Subsidiary may make payments pursuant to the Payment
Schedule directly to the Participants. The Company shall notify the Trustee of
its intention to make, or to cause a Subsidiary to make, any such direct payment
at least 10 business days before the date such payment is due or, in the case of
a series of payments, before the date the first such payment is due. If the
Trustee does not receive such notice with respect to any payment or series of
payments, or if at any time following a Change of Control it receives a notice
from a Participant certifying that the Company and the Subsidiaries have failed
to make a payment when due, the Trustee shall promptly make such payment (and
any subsequent payments if the missed payment was one of a series) in accordance
with the Payment Schedule.

(d) If the Trust Assets are insufficient to make any payment (including interest
thereon under Section 3(e) below) that the Trustee is required to make pursuant
to Section 3(b) above, the Trustee shall promptly so notify the Company and the
Participant, and the Company shall make, or shall cause a Subsidiary to make,
such payment to the extent the Trust Assets are insufficient. In such case, if
payment is due to more than one Participant, the Trustee shall apply the Trust
Assets to provide payment to Participants in the order that payments become due,
with payments due on the same date to be paid on a pro-rata basis in proportion
to the remaining Trust Assets, based on the amounts owed to such Participants on
such payment date.

(e) Any payment, whether made by the Trustee or the Company or a Subsidiary
pursuant to Section 3(c) or (d) above, that is made after the date it is due
shall be accompanied by a cash payment of interest on the amount of such payment
at 120 percent of the short-term applicable federal rate, as defined in
Section 1274(d) of the Code, from the date the payment is due through the date
it is made.

(f) In making payments pursuant to this Section 3, the Trustee shall be entitled
to rely on, and shall have no duty to inquire into, any written certification by
a Participant that the Company and the Subsidiaries have failed to make a
payment when due.

(g) The Trustee and the Company shall promptly notify the Consulting Firm of all
payments made pursuant to this Section 3.

SECTION 4: TRUST ASSETS SUBJECT TO CLAIMS OF CREDITORS

(a) The Company or any Subsidiary shall be considered “Insolvent” if (i) it is
unable to pay its debts as they mature, or (ii) it is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

(b) At all times while the Trust is in existence, the Trust Assets shall be
subject to the claims of general creditors of the Company and of the
Subsidiaries under federal and state law as set forth below. Notwithstanding the
provisions of Section 3, whenever the Trustee has actual knowledge that the
Company or any Subsidiary is Insolvent, or has received a “Notice of
Insolvency,” as defined in Section 4(c), the Trustee shall suspend making
payments to the Participants and shall hold the Trust Assets for the benefit of
the general creditors of the Company or the Subsidiary, as applicable, and shall
promptly notify the Participants that it is doing so. During any period when
payments to the Participants are suspended under this Section 4, the Trustee may
nonetheless pay compensation and expenses of the Trustee and the Consulting Firm
and taxes payable by the Trust in accordance with Section 8, unless it receives
a court order to the contrary. If the Company or the Subsidiary, as applicable,
subsequently ceases to be Insolvent without the entry of a court order
concerning the disposition of the Trust Assets, the Company shall give notice to
the Trustee and the Participants (i) stating that the Company or the Subsidiary,
as applicable, is no longer Insolvent and (ii) setting forth the extent to which
the Company or any Subsidiary has made directly to the Participants any payments
under the Payment Schedule that became due during the period that the Trustee
had suspended payments. If the Trustee determines that the Company or the



--------------------------------------------------------------------------------

Subsidiary, as applicable, has ceased to be Insolvent without the entry of a
court order concerning the disposition of the Trust Assets, the Trustee shall
resume payments pursuant to Section 3, including payments, plus interest as may
be required by Section 2(e), that became due during the period of suspension and
were not made by the Company or any Subsidiary.

(c) A “Notice of Insolvency” means a written notice from the Board of Directors
or the Chief Executive Officer of the Company that the Company or a Subsidiary
is Insolvent, or a written notice from a person claiming to be a creditor of the
Company or a Subsidiary (which person the Trustee considers to be reliable and
responsible) alleging that the Company or a Subsidiary is Insolvent. The Board
of Directors and the Chief Executive Officer of the Company and of each
Subsidiary shall have the duty to give the Trustee a Notice of Insolvency
immediately upon the Company’s or the Subsidiary’s (as applicable) becoming
Insolvent. The Trustee shall be entitled to rely upon a Notice of Insolvency
from the Board of Directors or the Chief Executive Officer of the Company or a
Subsidiary and shall have no duty at any time to inquire whether the Company or
any Subsidiary is Insolvent, except in response to a Notice of Insolvency from a
person claiming to be a creditor of the Company or a Subsidiary. The Trustee may
in all events rely upon such evidence concerning the solvency of the Company and
the Subsidiaries as may be furnished to it that provides a reasonable basis for
making a determination of whether the Company or a Subsidiary is Insolvent, and
such determination shall be made in its sole and absolute discretion.

SECTION 5: ACCOUNTING BY THE TRUSTEE AND THE CONSULTING FIRM; PROVISION OF
INFORMATION BY THE COMPANY

(a) The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be done,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within sixty days following the close of each calendar
year and within sixty days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company and the Consulting Firm a written statement
of its administration of the Trust during such year or during the period from
the close of the last preceding year to the date of such removal or resignation,
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales
(accrued interest paid or receivable being shown separately), showing all cash,
securities and other property held in the Trust at the end of such year or as of
the date of such removal or resignation, as the case may be, and the book and
fair market value of any such asset. The Consulting Firm shall send a copy of
such written account to each Participant.

(b) The Company shall furnish the Consulting Firm and the Trustee with copies of
the Plans and any and all amendments thereto. The Company shall promptly provide
the Consulting Firm with any and all information the Consulting Firm reasonably
requests or the Company believes would be useful to the Consulting Firm in
carrying out its duties hereunder, and shall promptly update such information as
and if it changes. The Company shall also use its best efforts to cause each
Participant to provide the Consulting Firm with all information that it may
reasonably request in order to determine the amount of any payments due to the
Participant under the Plans.

(c) All accounts, books and records maintained pursuant to this Section 5 shall
be open to inspection and audit at all reasonable times by the Company and the
Participants.

SECTION 6: INVESTMENT AUTHORITY

(a) Except as otherwise specifically provided in this Trust Agreement, the
Trustee shall have full discretion in and sole responsibility for investment,
management and control of the Trust Assets. Except as provided in Section 6(c)
below, all rights associated with Trust Assets shall be exercised by the Trustee
or the person designated by the Trustee, and shall in no event be exercisable by
the Participants. The Trustee shall to the extent prudently possible and
consistent with any applicable Investment Guidelines (as defined in Section 6(b)
below) invest the Trust Assets.

(b) The Company shall have the right (but not the obligation) to direct the
manner in which the Trustee shall invest the Trust Assets by delivering to the
Trustee, from time to time before a Change of Control, written investment
guidelines (“Investment Guidelines”). The Trustee shall follow such Investment
Guidelines until the Company revokes them by written notice to the Trustee or
delivers new Investment Guidelines; provided, that the Trustee shall not follow
Investment Guidelines to the extent they would require the Trustee to invest the
Trust in a manner that would violate applicable law. In no event shall
Investment Guidelines delivered to the Trustee after a Change of Control have
any force or effect.

(c) The Trustee may invest in securities (including stock or rights to acquire
stock) issued by the Company, but only pursuant to Investment Guidelines
complying with Section 6(b) above. The Company shall have the right to exercise
any voting rights with respect to such securities unless it directs the Trustee
to do so.

(d) Prior to a Change of Control, and subject to approval by the Trustee after a
Change of Control, the Company shall have the right at any time, and from time
to time, in its sole discretion, to substitute assets of equal fair market value
for any Trust Assets. This right is exercisable by the Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.

(e) Except as otherwise specifically provided in this Trust Agreement, the
Trustee is authorized and empowered:

(i) To purchase, hold, sell, invest and reinvest the Trust Assets, together with
income therefrom;

(ii) To hold, manage and control all property at any time forming part of the
Trust Assets;



--------------------------------------------------------------------------------

(iii) To sell, convey, transfer, exchange and otherwise dispose of the Trust
Assets from time to time in such manner, for such consideration and upon such
terms and conditions as it shall determine;

(iv) To make payments from the Trust as provided hereunder;

(v) To cause any property of the Trust to be issued, held or registered in the
individual name of the Trustee, or in the name of its nominee, or in such form
that title will pass by delivery; provided, that the records of the Trustee
shall indicate the true ownership of such property; and

(vi) To do all other acts necessary or desirable for the proper administration
of the Trust Assets as though the absolute owner thereof, and to exercise all
the further rights, powers, options and privileges granted, provided for or
vested in trustees generally under applicable federal or North Carolina law, as
amended from time to time, it being intended that, except as herein otherwise
provided, the powers conferred upon the Trustee herein shall not be construed as
being in limitation of any authority conferred by law, but shall be construed as
in addition thereto;

provided, however, that if an insurance policy is held as a Trust Asset, the
Trustee shall have no power to name as beneficiary of that policy any person
other than the Trust, nor to assign the policy (as distinct from converting it
to a different form) to a person other than a successor Trustee, nor to loan to
any person other than the Trust the proceeds of any borrowing against such
policy; and provided, further, that notwithstanding any powers granted to the
Trustee under this Trust Agreement or applicable law, the Trustee shall not have
any power that could give this Trust the objective of carrying on a business and
dividing the gains therefrom, within the meaning of Section 301.7701-2 of the
Procedure and Administrative Regulations promulgated pursuant to the Code.

SECTION 7: RESPONSIBILITY AND AUTHORITY OF TRUSTEE AND CONSULTING FIRM

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims. The Trustee shall discharge its
responsibility for the investment, management and control of the Trust Assets
solely pursuant to the terms of this Trust Agreement.

(b) The Consulting Firm shall not be a fiduciary with respect to the Trust or
any Plan.

(c) The Trustee and the Consulting Firm may consult with legal counsel (who may
also be counsel for the Company) with respect to any of its duties or
obligations hereunder, and shall be fully protected in acting or refraining from
acting in accordance with the advice of such counsel, and the Company shall be
responsible for the payment of any such expenses and compensation.

(d) The Trustee may hire agents, accountants, and financial consultants, and
rely on their advice given and the Company shall be responsible for the payment
of their reasonable expenses and compensation.

SECTION 8: COMPENSATION AND EXPENSES OF TRUSTEE AND CONSULTING FIRM AND TAXES

The Trustee and the Consulting Firm shall each be entitled to receive such
reasonable compensation for their services as shall be agreed upon by the
Company and the Trustee or the Consulting Firm, as the case may be. The Trustee
and Consulting Firm shall also be entitled to receive their reasonable expenses
incurred with respect to the administration of the Trust, including without
limitation fees incurred pursuant to Sections 7(c) and (d) of this Trust
Agreement and any expenses incurred in the course of appointing a successor
Trustee pursuant to Section 9(b) or a successor Consulting Firm pursuant to
Section 10(b). Such compensation and expenses shall be paid by the Company or a
Subsidiary, and if not so paid, shall be paid by the Trustee from the Trust
Assets. To the extent that any taxes are payable by the Trust to any federal,
state, local or foreign taxing authorities on account of earnings on or
transactions involving Trust Assets, such taxes shall be paid by the Company or
a Subsidiary, and if not so paid, shall be paid by the Trustee from the Trust
Assets. In the event any Trust Assets are used pursuant to the preceding
sentences to pay compensation, expenses or taxes, the Trustee shall so notify
the Company and the Company shall promptly contribute, or cause a Subsidiary to
contribute, to the Trust the amount of such payments, plus interest thereon at
120 percent of the short-term applicable federal rate, as defined in
Section 1274(d) of the Code, from the date of such use through the date of the
Contribution.

SECTION 9: RESIGNATION AND REPLACEMENT OF TRUSTEE

(a) The Trustee may resign at any time during the term of this Trust by
delivering to the Company a written notice of its resignation. The Company may
remove the Trustee at any time before a Change of Control by delivering to the
Trustee a written notice of such removal. Such resignation or removal shall take
effect upon the earlier of (i) 60 days from the date of delivery of such notice
or (ii) the appointment of a successor Trustee. If, within 60 days of the
delivery of notice of such resignation or removal, a successor Trustee shall not
have been appointed, the Trustee may apply to any court of competent
jurisdiction for the appointment of a successor Trustee.

(b) In the event that the Trustee gives notice of its resignation, or the
Company gives notice of its removal of the Trustee, in accordance with
Section 9(a), a bank or trust company shall be appointed successor Trustee.
Before a Change of Control, such appointment shall be made by the Company, and
after a Change of Control, it shall be made by the Consulting Firm subject to
the minimum standards set forth in Exhibit D hereto. The Company shall promptly
notify the Consulting Firm of the name and address of a successor Trustee
appointed by it, and the Consulting Firm shall promptly notify the Participants
of the name and address of every successor Trustee. The Trustee shall thereupon
deliver to the successor Trustee all property of this Trust, together with such
records and documents as may be reasonably required to enable the successor
Trustee to properly administer the Trust, reserving such funds as it reasonably
deems necessary to cover its unpaid bills and expenses.



--------------------------------------------------------------------------------

(c) Upon appointment of a successor Trustee, all right, title and interest of
the resigning Trustee in the Trust Assets and all rights and privileges under
this Trust Agreement theretofore vested in the resigning Trustee shall vest in
the successor Trustee where applicable, and thereupon all future liability of
the resigning Trustee shall terminate; provided, however, that the Trustee shall
execute, acknowledge and deliver all documents and written instruments that are
necessary to transfer and convey the right, title and interest in the Trust
Assets, and all rights and privileges to the successor Trustee.

(d) Nothing in this Trust Agreement shall be interpreted as depriving the
Trustee or the Company of the right to have a judicial settlement of the
Trustee’s accounts, and upon any proceeding for a judicial settlement of the
Trustee’s accounts or for instructions the only necessary parties thereto will
be the Trustee and the Company.

SECTION 10: RESIGNATION AND REPLACEMENT OF CONSULTING FIRM

(a) The Consulting Firm may resign at any time during the term of this Trust by
delivering to the Company a written notice of its resignation. The Company may
remove the Consulting Firm at any time before a Change of Control by delivering
to the Consulting Firm a written notice of such removal. Such resignation or
removal shall take effect upon the earlier of (i) 60 days from the date of
delivery of such notice or (ii) the appointment of a successor Consulting Firm.

(b) In the event that the Consulting Firm gives notice of its resignation, or
the Company gives notice of its removal of the Consulting Firm, in accordance
with Section 10(a), a firm of compensation or retirement plan consultants or
certified public accountants shall be appointed the successor Consulting Firm.
Before a Change of Control, such appointment shall be made by the Company, and
after a Change of Control, it shall be made by the Trustee subject to the
minimum standards set forth in Exhibit E hereto. The Consulting Firm shall
thereupon deliver to the successor Consulting Firm all records and documents in
its possession as may be reasonably required to enable the successor Consulting
Firm properly to carry out its duties under this Trust Agreement. The Company
and the Trustee shall each promptly notify the other of the name and address of
a successor Consulting Firm appointed by it, and a successor Consulting Firm
shall promptly notify the Participants of its appointment, name and address.

SECTION 11: AMENDMENT OR TERMINATION

(a) This Trust Agreement may be amended by a written instrument executed by the
Trustee, the Company and the Consulting Firm; provided, that after a Change of
Control, this Trust Agreement may not be amended in any manner adverse to any
Participant unless such Participant gives his or her signed consent to such
amendment, and Exhibit A hereto may not be amended without the consent of a
majority of the Participants; and provided, further, that Exhibit C hereto may
be amended only as provided in Section 3(a) hereof.

(b) Before a Change of Control, the Trust shall be revocable by the Company.
After a Change of Control, the Trust shall be irrevocable and may be terminated
only upon the receipt by the Trustee of a certification from the Consulting Firm
that (i) all liabilities to the Participants under the Plans have been satisfied
or (ii) it has received the signed consent to the termination of the Trust of
each Participant who remains entitled to payments pursuant to the Plans;
provided, that if the Company or the Consulting Firm notifies the Trustee that
any payment made from the Trust or to be made pursuant to the Plans is being
contested, litigated or otherwise disputed, the Trust shall remain in effect
until such contest, litigation or dispute is resolved. Upon such a termination
of the Trust, the Trustee shall promptly transfer the Trust Assets (if any) to
the Company.

(c) Notwithstanding anything to the contrary in this Agreement, if the Company
determines, in good faith based upon an opinion of counsel, which opinion is
reasonably acceptable to the Trustee, that because of a change in law or in the
interpretation thereof occurring after the date of this Agreement, one or more
Participants is likely to be subject to immediate income taxation with respect
to his or her benefit under any of the Plans, then (i) if such determination is
made before a Change of Control, the Company may direct to Trustee to
distribute, and the Trustee shall distribute, to the Company and/or one or more
Subsidiaries, the minimum amount of Trust Assets that the Company determines, in
good faith based upon such opinion of counsel, will result in such taxation not
being likely, and (ii) if such determination is made after a Change of Control
the Company shall, or if such determination is made before a Change of Control
the Company may, direct the Trustee to pay (and the Trustee shall pay) to each
such Participant, in full or partial satisfaction of the obligations of the
Company and Subsidiaries to such Participant under the relevant Plan (the extent
of such satisfaction to be determined by the Company, if such payment occurs
before a Change of Control, and by the Consulting Firm, if such payment occurs
after a Change of Control), an amount equal to the amount with respect to which
the Company has so determined such Participant will be subject to tax.

SECTION 12: PROTECTION OF THE TRUSTEE AND THE CONSULTING FIRM

(a) The Company, and its successors agree, to the extent permitted by applicable
law, and except as provided in the next sentence, to indemnify each of the
Trustee and the Consulting Firm against and hold it harmless from any claim or
liability that may be asserted against it by the Company or any other party, by
reason of its: (i) taking or refraining from taking any action under this Trust
Agreement including, without limitation, the appointment of a successor Trustee
by the Consulting Firm or the appointment of a successor Consulting Firm by the
Trustee; (ii) relying upon a certification of an authorized representative of
the Company, or (in the case of the Trustee) the Consulting Firm, with respect
to any instruction, direction or approval of the Company until a subsequent
certification is filed with it; (iii) acting upon any instrument, certificate,
or paper believed by it to be genuine and to be signed or presented by the
proper person or persons (and neither the Trustee nor the



--------------------------------------------------------------------------------

Consulting Firm shall be under any duty to make any investigation or inquiry as
to any statement contained in any such writing but may accept the same as
conclusive evidence of the truth and accuracy of the statements therein
contained); and (iv) in the case of the Trustee, making distributions in
accordance with the terms of this Trust Agreement and information or directions
furnished to the Trustee by the Participants, the Consulting Firm or the
Company. The foregoing indemnity shall not apply to claims or liabilities
resulting from or arising out of the Trustee’s or the Consulting Firm’s (as the
case may be) own negligence or willful misconduct. All persons dealing with the
Trustee are released from inquiry into the decision or authority of the Trustee
and from seeing to the application of any monies, securities or other property
paid or delivered to the Trustee.

(b) In the event the Trustee or the Consulting Firm undertakes or is a defendant
in any litigation arising in connection with this Trust Agreement, the Company
shall indemnify it against its actual and prospective costs, expenses and
liability, including counsel fees.

(c) The protection afforded the Trustee and the Consulting Firm by this Section
and this Trust Agreement shall survive the termination of this Trust Agreement.

SECTION 13: NOTICES

(a) All notices, consents and other communications hereunder shall be in writing
and shall be given by hand delivery or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Company:

State Street Boston Corporation

225 Franklin Street

Boston, MA 02110

Attention: General Counsel

If to the Trustee:

Wachovia Bank of North Carolina, N.A.

301 North Church Street

Mail Code 31013

Winston-Salem, NC 27102

Attention: Beverley H. Wood

If to the Consulting Firm:

William M. Mercer, Inc.

200 Clarendon Street

Boston, MA 02116

Attention: Office Head

If to the Participants:

To the addresses set forth in Exhibit C

or to such other address as a party shall have furnished to the others in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

SECTION 14: SEVERABILITY AND ALIENATION

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition without invalidating or in any other way
limiting the remaining provisions hereof.

(b) The rights and benefits of the Participants under this Trust Agreement, and
the payments to the Participants from the Trust Assets, may not be anticipated,
assigned, alienated or subject to attachment, garnishment, levy, execution or
other legal or equitable process except as required by law. Any attempt by a
Participant to anticipate, alienate, assign, sell, transfer, pledge, encumber or
charge the same shall be void. The Trust Assets shall not in any manner be
subject to the debts, contracts, liabilities, engagements or torts of any
Participant, and payments hereunder shall not be considered assets of any
Participant in the event of insolvency or bankruptcy.

SECTION 15: GOVERNING LAW

This Trust Agreement shall be governed by and construed in accordance with the
laws of North Carolina, without reference to principles of conflicts of law.



--------------------------------------------------------------------------------

SECTION 16: MISCELLANEOUS

(a) The Trustee shall be neither individually nor severally liable for any taxes
of any kind levied or assessed under the existing or future laws against the
Trust Assets. The Trustee shall withhold from each payment to a Participant any
Federal, state, local and foreign taxes that are required by applicable laws and
regulations to be withheld, in accordance with the Consulting Firm’s
instructions, and shall deliver and pay over such amounts to the Company for its
payment to the appropriate taxing authorities.

(b) Any payment to a Participant by the Trustee in accordance with Section 3 of
this Trust Agreement shall, to the extent thereof, be in full satisfaction of
all claims against the Trustee, the Company and the Subsidiaries under the
Plans. Nothing in this Trust shall relieve the Company or any Subsidiary of any
liability to make payments under the Plans, except to the extent such liability
is met by payments pursuant to Section 3 of this Trust Agreement.

(c) Headings in this Trust Agreement are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

(d) This Trust Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instrument.

(e) This Trust Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their successors and assigns.

(f) Any action of the Company or the Consulting Firm pursuant to this Trust
Agreement, including without limitation all orders, requests, directions,
instructions and communications of information, shall be in writing signed on
its behalf by an officer or named designee of the Company or the Consulting Firm
(as the case may be).

(g) If at any time while this Trust is in existence, a Participant should die or
a legal guardian should be appointed for a Participant, references herein to the
Participant shall be deemed to include the executor or administrator of the
Participant’s estate or such legal guardian, as the case may be.

IN WITNESS WHEREOF, the Company, the Trustee and the Consulting Firm have
executed this Trust Agreement as of the date first above written.

 

STATE STREET BOSTON CORPORATION By:  

/s/ Susan Comeau

Name:   Susan Comeau Title:   Executive Vice President of Global Human Resources

 

WACHOVIA BANK OF NORTH CAROLINA, N.A. By:  

/s/ Beverley H. Wood

Name:   Beverley H. Wood Title:   Senior Vice President

 

WILLIAM M. MERCER, INC. By:  

/s/ James J. McCaffrey

Name:   James J. McCaffrey Title:   Principal



--------------------------------------------------------------------------------

EXHIBIT A

NONQUALIFIED EMPLOYEE BENEFIT PLANS

1. State Street Boston Corporation Supplemental Executive Retirement Plan
effective October 1, 1987 and last amended October 19, 1995.

2. State Street Boston Corporation Supplemental Defined Benefit Pension Plan
effective January 1, 1995.

3. Individual Retirement Agreement for Edward Allinson dated September 14, 1990.

4. Individual Retirement Agreement for Marshall Carter dated July 23, 1991.

5. Individual Retirement Agreement for Jacques-Phillippe Marson dated July 1,
1992.

6. Individual Retirement Agreement for Ronald O’Kelley dated December 1, 1995.

7. Individual Retirement Agreement for Albert Petersen dated August 1, 1991.

8. Individual Retirement Agreement for John Towers dated September 7, 1994.

9. Individual Retirement Agreement for Preston Breed, dated December 1968, as
amended in 1973 and 1990.

10. Individual Retirement Agreement for William Edgerly dated June 16, 1983.

11. Individual Retirement Agreement for Evelyn Gale dated January, 1974.

12. Individual Retirement Agreement for Peter Madden dated March 21, 1991.

13. Severance Agreement for Claver Terranova dated October, 1990.

14. Individual Retirement Agreement for Norton Sloan dated March 1, 1987.



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY CONTRIBUTIONS

One million dollars ($1,000,000) shall be contributed no later than by
December 31, 1996.

Additional contributions shall be made after such date in amounts determined in
accordance with the provisions of this Trust.



--------------------------------------------------------------------------------

EXHIBIT C

PAYMENT SCHEDULE

A. FORMER EMPLOYEES IN PAY STATUS AS OF THE DATE OF THIS EXHIBIT C

 

Name

  

Address

   Amount of
Payment   

Form of Payment

  

Periodicity

  

Beneficiary (if any)

Ronald A. Golz    27 Curve St. Sherborn, MA 01770    $ 233.99    100% Joint &
Survivor Annuity    monthly    Geraldine A. Golz Betty Gulick    140 Till Rock
Ln. Norwell, MA 02061    $ 136.08    Life Annuity    monthly    none Bradford
Tripp    9 Ringbolt Rd. Hingham, MA 02043    $ 1,468.35    Life Annuity with 120
Payments Guaranteed    monthly    Jane L. Tripp N. Preston Breed    25 Somerset
St. Belmont, MA 02178    $ 272.21    100% Joint & Survivor Annuity    monthly   
Elaine C. Breed William S. Edgerly    32 Highland St. Cambridge, MA 02138    $
4,311.52    Life Annuity    monthly    none Evelyn Gale    61 Agnes Rd. South
Dennis, MA 02660    $ 30.33    Life Annuity    monthly    none Claver Terranova
   1 Royal Crest Dr., Apt. #9 North Andover, MA 01845    $ 764.27    50% Joint &
Survivor Annuity    monthly    Anthony Terranova Norton Sloan    P.O. Box 570
Ipswich, MA 01938    $ 5,649.73    50% Joint & Survivor Annuity    monthly   
Sandra S. Sloan

B. FORMER EMPLOYEES NOT IN PAY STATUS AS OF THE DATE OF THIS EXHIBIT C

 

Name

  

Address

   Accrued
Benefit   

Form of

Payment

  

Periodicity

  

Beneficiary
(if any)

  

Benefit

Commencement

Date

Peter Madden   

State Street Boston Corp.

P.O. Box 351

Boston, MA 02101

   $ 8,880.83    Life Annuity    monthly    none    4/1/97



--------------------------------------------------------------------------------

C. ACTIVE EMPLOYEES AS OF THE DATE OF THIS EXHIBIT C

 

Name

  

Address

  

Accrued
Benefit

  

Form of

Payment

  

Periodicity

  

Benefit
Commencement
Date

  

Accrued

Benefit
Upon Change in
Control

Jerome Abarbanel   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

F. Gregory Ahern   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

A. Edward Allinson   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Robert Almanas   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Schofield Andrews III   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Joseph Antonellis   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Steven Arst   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Lawrence Atkinson   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Kenneth Austin, Jr.   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Robert Balsbaugh   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Jacqueline Bell   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

George Bird, IV   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Susan Bonfeld   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Louise Borke   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Anne Bowen   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Mark Bowler   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Paul Brakke   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Peter Braun   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Drew Breakspear   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Laurence Brody   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

John Brown   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Laurette Bryan   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Carol Cacciamani   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Dale Carleton   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD



--------------------------------------------------------------------------------

Marshall Carter   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

   TBD   

Life

Annuity

   monthly   

65th

birthday

   TBD Charles Cassidy   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Thomas Cataldo   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Joseph Chow   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Susanne Clark   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Susan Comeau   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Elizabeth Coxe   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Kathleen Cuoculo   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Charles Dahm   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

James Darr   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Jeffrey Davis   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Brenton Dickson IV   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

R. Hillard Ebling   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

David Elwood   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Sanford England   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Gary Enos   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Howard Fairweather   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Mary Fenoglio   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

John Fiore   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Gustaff Fish, Jr.   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

George Fesus   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Agustin Fleites   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Robert Furdak   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

David Gaffney   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

John Grady   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD



--------------------------------------------------------------------------------

Alan Greene   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

   TBD   

Life

Annuity

   monthly   

65th

birthday

   TBD Vincent Grippa   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Timothy Hagerty   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Timothy Harbert   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

F. Charles Hindmarsh   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Douglas Holmes   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Andrew Howieson   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

William Hunt   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Chris Hynes   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Thomas Johnson   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Robert Kelliher, Jr.   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Clark Kellogg   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Gary King   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Stephen Kistner   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Peter Leahy   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Ronald Logue   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Nicholas Lopardo   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Trevor Lukes   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Philip Lussier   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Lynden Lyman   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

James MacDonald   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Jacques-Philip Marson   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Larry Martin   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Michael McNabb   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Theodore Miller, Jr.   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Katherine Morello   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD



--------------------------------------------------------------------------------

Sharon Morin   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

   TBD   

Life

Annuity

   monthly   

65th

birthday

   TBD James Murphy III   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

John O'Donnell   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Albert Petersen   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

James Phalen   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Christopher Pope   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Richard Poznysz   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

James Quale   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

William Reghitto   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Arlene Rockefeller   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

John Robinson, Jr.   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Thomas Rogerson   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Martin Rogosa   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

John Rusher III   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

George Russell   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Jeffrey Ruzicka   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Anthony Ryan   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Ralph Sautter   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Daniel Schneider   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Rex Schuette   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

John Serhant   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

David Sexton   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Stanley Wade Shelton   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

William Shipman   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Graham Sida   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD



--------------------------------------------------------------------------------

Marc Simons   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

   TBD   

Life

Annuity

   monthly   

65th

birthday

   TBD Alexander Sopyla   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

David Spina   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Peter Stoneberg   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Kenneth Stuart   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Robert Tartar   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Jeffrey Taylor   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

James Thompson, Jr.   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

John Towers   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Heydon Traub   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Ralph Vitale   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Barry Weinstein   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Michael Williams   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

Robert Williams   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD

David Wright   

State Street Boston Corp.

P.O. Box 351 Boston, MA 02101

  

TBD

  

Life

Annuity

  

monthly

  

65th

birthday

  

TBD



--------------------------------------------------------------------------------

EXHIBIT D

MINIMUM STANDARDS FOR SUCCESSOR TRUSTEE

1. The successor trustee must not be affiliated with the Company or any Company,
entity or group which acquires the Company pursuant to a Change in Control.

2. The successor trustee must provide trust services to ten or more nonqualified
trusts where the trust arrangement (commonly referred to as a Rabbi Trust) does
not affect the status of any underlying nonqualified plan as an unfunded plan
maintained for the purpose of providing deferred compensation for select
management and highly compensated employees for purposes of Title I of ERISA.

3. The successor trustee has at least $25 billion in assets under trustee
custodianship.

4. The successor trustee has at least $5 billion in assets under discretionary
investment management.

5. The successor trustee has more than one investment product and several
classes of assets under management.

6. The successor trustee’s investment products have competitive performance (net
of fees), in the sole and absolute judgment of the Consulting Firm, relative to
market and peer group indices.

7. The successor trustee must have been in the business of providing trust
services to both nonqualified and qualified plans for a period of 10 years
immediately prior to its selection.

Notwithstanding the seven minimum standards set forth in this Schedule B, the
Consulting Firm may waive any one or more of these minimum standards if the
Consulting Firm, in its sole and absolute discretion, determines that any such
standard or standards can not reasonably be satisfied.



--------------------------------------------------------------------------------

EXHIBIT E

MINIMUM STANDARDS FOR SUCCESSOR CONSULTING FIRM

1. The successor consulting firm shall have an office located in Boston,
Massachusetts or within 60 miles of Boston, Massachusetts.

2. The successor consulting firm must have at least ten offices in major
metropolitan areas in the United States of America. The employees in each of
such offices shall include actuaries who are Fellows of the Society of Actuaries
and are Enrolled Actuaries under ERISA.

3. The successor consulting firm must have been in the business of providing
defined contribution and defined benefit plan recordkeeping services to both
nonqualified and qualified plans for a period of five years immediately prior to
the Change in Control.

4. The successor consulting firm must not have a significant relationship, in
the sole and absolute judgment of the Trustee, with the Company.

Notwithstanding the four minimum standards set forth in this Schedule C, the
Trustee may waive any one or more of these minimum standards if the Trustee, in
its sole and absolute discretion, determines that any such standard or standards
can not reasonably be satisfied.